Exhibit 10.1
 
 

 [lgl.jpg]
 [mtron.jpg]

                                                                           
EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT, effective this 17th day of December, 2007, by and between
the LGL Group, Inc., a Delaware corporation (the “Company”), and Harold D.
Castle (the “Employee”).


WITNESSETH:


           WHEREAS, the parties hereto desire to enter into this Employment
Agreement to define and set forth the terms and conditions of the employment of
the Employee by the Company;


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by the Company and the Employee
as follows:


1.
Position; Employment Period.



The Company hereby employs the Employee as its Chief Financial Officer, and the
Employee hereby agrees to serve in such capacity, for the period beginning the
day of December 28, 2007 and ending on the date that the Employee’s employment
is terminated in accordance with Paragraph 9 below (the “Employment Period”)


2.
Performance of Duties.



The Employee agrees that during the Employment Period he shall devote his full
business time to the business affairs of the Company and shall perform his
duties faithfully and efficiently subject to the direction of the Board of
Directors and Chief Executive Officer of the Company.


3.
Compensation.



Subject to the following provisions of this Employment Agreement, during the
Employment Period, the Employee shall be compensated for his services as
follows:


 
(a)
He shall receive an annual salary, payable in monthly or more frequent
installments, in an amount which shall initially be $136,000 per annum, subject
to such increases as may from time to time be determined by the Chief Executive
Officer and Compensation Committee of the Company;



 
(b)
He shall be eligible to participate in the Company’s Annual and Long Term
Incentive Plan that are currently under development.



 
(c)
He shall be eligible to participate in the Company’s Annual Incentive Plan and
be eligible to receive an annual cash bonus of at least 30% of


--------------------------------------------------------------------------------



 
Base Salary, subject to meeting targets and thresholds established by the CEO
and Board of Directors.



The Employee shall be entitled to such other perquisites customarily granted by
the Company to the employees of similar rank and position.  The Employee is
entitled to at least three weeks paid vacation per annum during his first year
of employment and four weeks per annum during his period of employment
thereafter.


4.           Disability.


Subject to the provisions of Paragraph 9, if the Employee’s employment is
terminated during the Employment Period by reason of his Disability (as defined
below), the Employee shall continue to receive an annual salary and benefits in
accordance with Paragraph 3 (a) for the 180-day period after the occurrence of
such Disability.  For purposes of this Employment Agreement, the term
“Disability” means a physical or mental disability which was not pre-existing
prior to the date of this agreement and which renders the Employee incapable of
performing his duties under this Employment Agreement and which disability has
existed for at least on month, as determined by an independent physician
selected by the Company and agreed to by the Employee.  Any salary payment to
the Employee shall be reduced by the amount of any benefits paid for the same
period of time under the Company’s disability insurance programs.



5.           Competing Businesses.


During the period of his employment under this Employment Agreement, the
Employee shall not be employed by or otherwise engage in or be interested in any
business in competition with the Company.


6.           Confidentiality.


During and after the Employment Period, the Employee will not divulge or
appropriate to his own use or to the use of others, in competition with the
Company, any secret or confidential information or knowledge pertaining to the
business of the Company, or of any of its subsidiaries, obtained by him in any
way while he was employed by the Company or by any of its subsidiaries.


7.
Restrictive Covenant.



In the event that the Employee’s employment is terminated for any reason, during
the 12-month period following such termination, the Employee will not directly
or indirectly (as a director, officer, executive employee, manager, consultant,
independent contractor, advisor or otherwise) engage in competition with, or own
any interest in, perform any services for, participate in or be connected with
any business or organization that engages in competition with the Company.


8.
Remedies.



If at any time the Employee violates any of the terms or covenants set forth in
Paragraphs 5 and 6, the Company shall have the right to terminate all of its
obligations to make further payments under this Employment Agreement.  The
Employee acknowledges that the Company would be irreparably injured by a
violation of Paragraphs 5 or 6 and agrees that the Company shall be entitled to
an injunction restraining the Employee from any actual or threatened breach
of Paragraphs 5 or 6 or to any other appropriate equitable remedy without any
bond or other security being required.


--------------------------------------------------------------------------------


 
9.           Termination.


The Employee’s employment will be at the discretion of the Chief Executive
Office and Board of Directors of the Company. In the event the Employee is
terminated for reasons other than Cause he will be give 3 months notice and
shall be paid at least three (3) months and no more than six (6) months base
salary, such amount to be determined at the discretion of the Board of
Directors. For the purposes of this Agreement “Cause” shall mean that the
Employee (a) committed an illegal act or an act intended to defraud the Company,
(b) engaged in gross negligence or misconduct against the Company or another
employee or carrying out his duties and responsibilities or (c) has breached any
provision of this Agreement. In the event the Employee wishes to terminate his
employment he shall give the Company at least 3 months notice.


10.           Amendment.


This Agreement may not be amended or cancelled by either party without the
written consent of both parties. No person, other than the parties hereto, shall
have any rights under or interest in the Employment Agreement or the subject
matter hereof.


11.           Notices.


Any notice required or permitted to be given under this Employment Agreement
shall be sufficient if in writing and if sent by registered mail to the Company
at its principal executive offices or to the Employee at the last address filed
by him in writing with the Company, as the case may be.


12.           Non-Assignment.


The interests of the Employee under this Employment Agreement are not subject to
the claims of his creditors and may not be voluntarily or involuntarily
assigned, alienated or encumbered.


13.           Successors.


This Agreement shall be binding upon, and inure to the benefit of, the Company
and its successors and assigns and upon any person acquiring, whether by merger,
consolidation, purchase of assets or otherwise, all or substantially all of the
Company’s assets and business.


14.           Applicable Law.


The provisions of this Employment Agreement shall be construed in accordance
with the laws of the State of Florida.


15.           Counterparts.


This Employment Agreement may be executed in two or more counterparts, any one
of which shall be deemed the original with reference to the others.


--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the employee has hereunto set his hand, and the
Company has caused these presents to be executed in its name and on its behalf,
all effective the day and year first above written.
 

  /s/ Harold D. Castle       Harold D. Castle  

 

  LGL GROUP, INC.          
 
By:
/s/ Robert R. Zylstra        Name:   Robert R. Zylstra        Title:  President
and Chief Executive Officer   

 



--------------------------------------------------------------------------------



